EVANS, Circuit Judge
(dissenting).
The jury in the court below brought in the following verdict: “We, the jury, empaneled and sworn in the above-entitled cause, do find and report that the just compensation which the petitioner shall make for the property of the Grace Evangelical Church of South Providence Ridge, taken by the petitioner, is the sum of $4,750.00.”
Thereupon attorney for defendant moved the court that the “verdict be rejected and the court, or the jury be instructed by the court to bring in a verdict in accordance with the contract at $7,000” to which the court replied, “I think I will have to do that.” The court then directed the jury to return a verdict for $7,000 and directed the foreman to sign for all, which was done.
I think this was error.
Only one witness testified as to the value of the property. In his opinion it was worth $4750. He was cross-examined fully. The only other evidence as to the value of the property, if it be evidence, was the contract. The jury while deliberating returned to the court room and asked the court for enlightenment. The Court said:
“This gentleman that testified here testified- that the property is worth $4,750.00, *210and here is a contract between the church and the United States of America by R. D. Valliant, Colonel, who is authorized to sign for the Secretary of War fixing the value at seven thousand and no hundred dollars. That is in evidence.
“You may retire.”
Upon this evidence and under this instruction, the verdict of $4750 was clearly justified.
Defendant, however, relies upon an option contract running to the United States, which was accepted. By stipulation it was agreed that such option agreement was given and Colonel Valliant elected to take the property at the option price.
When defendant offered its option to purchase contract, plaintiff’s counsel asked leave to present his objections, which was granted. They were:
“I want to object upon the ground and for the reason, one, that a contract by the United States for the purpose of purchasing land which does not contemplate that it is to be binding, in the event condemnation proceedings are to be instituted, is not binding on the United States as to the value of the property;
“(2) That the contract is contrary to public policy because it provided that the real estate broker engaged by the War Department to negotiate for the purchase of the lands was to be paid a commission of 5 per cent of the purchase price by the land owner;
“(3) That the United States is not bound by the price fixed in the option of the contract because it included payment for items: Namely, minister’s salary, $650.00; damages to the congregation of $1,000.00, for which neither the Secretary of War or any of his subordinates had authority to pay.”
Counsel for plaintiff offered a certified copy of the option contract appraisal report signed by M. H. Hollingsworth, dated November 16, 1940. It was duly certified to as a part of the record of which the option relied on by defendant was a part. The following occurred:
Court: “What is that ?”
Counsel for Plaintiff: “That is the certificate which I have offered in support of the third portion of the objection.”
The Court: “What is this ?”
Mr. Beatty: “A certified copy of the appraisal.”
The Court: “Out of your file ?”
Mr. Beatty: “Yes, Your Honor.”
Mr. Shutts, attorney for the defendant: “If the Court please, that is a self-serving statement.”
The Court: “Objection overruled.”
Mr. Beatty: “Exception.”
The Court: “Anything else ?”
Mr. Shutts: “That is our case, Your Honor.”
The Court: “Anything else ?”
Mr. Beatty: “No Your Honor.”
The Court: “Both sides rest.”
The appraisal, omitting unimportant features, read:
“Land % acre $ 95.00
Buildings Church Building 5000.00
Building Minister’s Salary 650.00
Buildings Damages to Congregation 1000.00
Total $6745.00
Commission 355.00”
In other words, the sum fixed in the option agreement, according to this appraisal, included an unpaid salary to the minister of $650, $1,000 damages to the congregation, and a commission of $355 to the real estate agent who was to be paid by the vendor at the rate of 5% of the purchase price. $100 was deducted as that sum was to be paid to one who was to have the property if not used as church property.
In this case the purchase price was the option price and the option price was the appraisal, save for the explained $100.
For reasons stated in my dissenting opinion, I think the contract is void as against public policy. I will not repeat the reasons which led me to that conclusion.
Since the announcement of our previous decision, another Circuit Court of Appeals has been presented with a somewhat similar case. United States v. Muschany, 8 Cir., 139 F.2d 661. Its opinion is contrary to the majority opinion in our case. The Supreme Court has granted certiorari in the Muschany case. 321 U.S. 760, 64 S.Ct. 846.
There is another reason why I think the judgment should be reversed. As before pointed out, if a jury case were presented, the verdict of $4750 should not have been changed by the court. On the other hand, *211if the land had been sold, then the condemnation, suit should have been dismissed. If the condemnation superseded the other negotiations and the contract was not completed, then the issue was the fair value of the land, upon which issue the verdict of the jury was final. Any claim which defendant has against the Government for breach of contract, is enforcible in the Court of Claims.
The appraisal showed that included in the option price was a commission to the broker of $350. Also included was $650 for minister’s unpaid salary. Also included was $1,000 for damages to members of the congregation. The inclusion of these items, if the evidence established their existence, affords additional reason for the rejection of the agreement and the price fixed therein. For however worthy it may be to pay the minister his' salary and also to reward the loyal members of the congregation, courts can hardly charge these items to the Government. And more need not be said about the invalidity of a contract where an agent of the purchaser is paid a commission by the vendor, based on total price which he and the vendor determine.
The appraisal in this case affords an illustration of the evils where no one is interested in keeping the price down and where the vendor’s and vendee’s agent each has a financial interest in raising it.
It is suggested, but not by counsel, that the appraisal was not properly before the court. When it was offered in evidence, defendant did object, but for no valid reason. If it were admissible, it was because the option contract of which it was apparently a part had been offered by defendant, and received in evidence. It has, however, no particular bearing other than to concretely illustrate the dangers and evils of a contract wherein the Government is represented by one who has a financial interest in an increased price.
Defendant contends that the Government should not repudiate its contract, but on the other hand, by example, should carry out its agreements whether they be profitable or unprofitable. With this contention, no one can disagree. The Government should be the last to question its valid contracts. On the other hand, every citizen should realize that the public treasury is not a legitimate object of raid.
For property necessarily taken for war purposes, the Government should pay just and fair compensation. But just compensation for the taking of church property does not include minister’s past salary, nor a sum payable to loyal church goers as a reward for their activities. The taxpayer should be solicitous of fair play, not only for himself, but for his Government. He should see that the Government is represented by one whose interest is to keep down, rather than to raise, the purchase price.
One who would include a minister’s unpaid salary and a sum for damages to members of the congregation as part of the fair value of the land taken by the Government for war purposes is not in a good position to cry out that the Government should stand by its agreement.